Citation Nr: 1428550	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-36 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of a left knee arthrotomy with Pellegrini-Stieda's disease.

2.  Entitlement to a rating in excess of 10 percent for service-connected residuals of a left knee arthrotomy with Pellegrini-Stieda's disease (left knee disability).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to October 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) by which the RO, in pertinent part, denied the claims herein.

In August 2011, the Board remanded these matters to the RO for further development of the evidence.  At that time, the Board also remanded the issue of entitlement to a temporary total rating (TTR) based upon convalescence, under the provisions of 38 C.F.R. § 4.30, following a left knee surgery performed in November 2010 beyond January 1, 2011.  That issue stemmed from a January 2011 rating decision by which the RO granted a TTR from November 2010 to January 1, 2011.  By November 2012 rating decision, the RO granted an extension of the TTR to March 1, 2011.  The Veteran has not appealed any aspect of that decision, and that matter is no longer before the Board.

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  A right knee disability was not incurred in service, within a year of service, or for several years thereafter, a right knee disability is not shown to be otherwise related to service, and a right knee disability is not due to, the result of, or aggravated by a service-connected disability. 

2.  The service-connected residuals of a left knee arthrotomy with Pellegrini-Stieda's Disease are manifested by no more than a moderate disability picture.


CONCLUSIONS OF LAW

1.  The Veteran's right knee disability was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service, and is not proximately due to, or the result of, or chronically aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for entitlement to a disability evaluation of 20 percent, but no higher, for the Veteran's service-connected residuals of a left knee arthrotomy with Pellegrini-Stieda's Disease have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2007 that fully addressed the notice requirements with regard to secondary service connection and increased rating claims, as well as the type of information mandated by the Court in Dingess.  A May 2007 letter issued in connection with additional claims decided in the rating decision on appeal satisfied the notice requirements with regard to direct service connection.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records (STRs), available VA clinical records, private medical records, his written statements, and his hearing testimony.  He was also provided several VA medical examinations, most recently in May 2012, in furtherance of the claims, which in the aggregate supplied all of the information necessary to render decisions herein.  With regard to the Veteran's service connection claim, the May 2012 examiner provided the requested opinion accompanied by a rationale.  The May 2012 VA examination is adequate with regard to the issues on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) chairing a hearing fulfill two duties to comply with this VA regulation.  These two duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.

During the April 2011 hearing, the undersigned asked questions designed to elicit the type of information necessary to substantiate the claims and suggested that the Veteran submit any additional evidence if relevant to his claims.  In the questioning and his responses, he and his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate the claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  Further, the Veteran and his representative have not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and they have not identified any prejudice in the conducting of the Board hearing, certainly none that was unduly prejudicial.  As such, the Board finds that, consistent with Bryant, the presiding AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

That there was substantial compliance with the August 2011 remand directives because the Veteran underwent an adequate examination, as discussed above.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection for a Right Knee Disability 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

This notion of continuity of symptomatology under 38 C.F.R. § 3.303(b), however, only applies to a condition that was first noted during service and that is one of the conditions that VA considers a "chronic disease," such as arthritis, according to 
38 C.F.R. § 3.309(a).  To the extent that the Veteran's alleged right knee and low back disabilities entail arthritis, 38 C.F.R. § 3.303(b) applies because arthritis is a chronic disease under 38 C.F.R. § 3.309(a).  See generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Establishing entitlement to direct service connection therefore generally requires having: (1) competent and credible evidence confirming the existence of the claimed disability or, at the very least, showing the Veteran has had it at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the presently-claimed disability, which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is considered to be a chronic disease and therefore will be presumed to have been incurred in service if manifested to a minimum compensable degree of at least 10-percent disabling within the initial post-service year.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in detail, certainly not exhaustive detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The service treatment records are silent as to the right knee.  On VA examination in August 1970, the Veteran reported that his left knee buckled on occasion, causing him to fall.  He did not, however, indicate that he sustained a right knee injury pursuant to any such fall.  On objective examination of the musculoskeletal system, the examiner noted that other than a portion of the left knee and left lower extremity, it was "entirely normal."  

In 1979, the Veteran underwent right knee surgery.

A November 1989 treatment record notes that the Veteran had an open reduction internal fixation (ORIF) on the right knee.  

In April 1997 he complained of right knee pain and reported his most recent right knee injury was in December 1996.  

An April 1998 VA progress note indicated a history of right knee degenerative joint disease and right knee pain.  

A June 1999 VA progress note indicated posttraumatic right knee degenerative joint disease.

On August 2003 VA examination, right knee range of motion was from zero to 140 degrees, which is normal.  See 38 C.F.R. § 4.71, Plate II (2013).  As well, gait was normal.  The examination report said little else about the right knee, as the purpose of the examination was to assess the current severity of the service-connected left knee disability.  This examination does not provide probative evidence with regards to a nexus.  

During a January 2007 VA orthopedic consult, the Veteran reported bilateral knee pain for about 15 years.  He reported having surgery on the right knee in 1979.  An X-ray study of the right knee revealed severe tricompartmental degenerative changes with lateral joint space narrowing.  The assessment, in pertinent part, was of severe right knee degenerative joint disease.  

On April 2007 VA orthopedic examination, the Veteran reported that right knee pain began in 1970.  He indicated that his left knee gave out and that he fell on his right knee.  He underwent surgery for torn right knee ligaments in the mid 1970's.  The examiner indicated that the Veteran limped on the right leg.  The examiner cited a January 2007 X-ray study of the right knee and indicated that it showed multicompartmental degenerative joint disease.  The examiner diagnosed severe tricompartmental degenerative joint disease of the right knee that was not likely related to the service-connected left knee condition.  He supplied no rationale for that opinion.  Therefore, the opinion is not probative.  

At the April 2011 Travel Board hearing, the Veteran asserted that he sustained a right knee injury in 1970 pursuant to a fall and that he fell because his left knee gave way.  

At his March 2012 VA examination, the examiner noted diagnoses of right knee degenerative joint disease, bilateral chondocalcinosis, and a history of right and left knee injuries.  According to the examiner, the left knee injury was incurred in 1969, and the right knee injury took place in 1970.  The examiner opined that the Veteran's right knee disability was unrelated to the service-connected left knee disability.  The examiner noted that the Veteran was service-connected for left knee Pellegrini-Stieda's disease.  When the Veteran fell, he did not have this condition.  Instead, he had chondrocalcinosis.  The examiner noted that there were no right knee complaints in service and that the alleged right-knee injury resulting from his left knee giving way (apparently in 1972 when he fractured his right tibial plateau) was unrelated chondrocalcinosis of the left knee as that condition did not cause giving way.  Thus, the examiner found that the Veteran's 1972 right knee injury and subsequent right knee degenerative joint disease was not likely due to the service-connected left knee disability, which was not productive of giving way.  

Further, the examiner asserted that the Veteran's right knee chondrocalcinosis was not secondary to left knee chondrocalcinosis because chondrocalcinosis was a local metabolic disturbance.  Finally, the examiner explained that the Veteran's right knee degenerative joint disease was an expected complication of an interarticular fracture and was not aggravated by the left knee disability.  In a May 2012 addendum, the examiner asserted that the Veteran did not develop degenerative joint disease of the right knee within a year of service separation.  Finally, the examiner stated that the right knee degenerative joint disease did not progress beyond its normal course due to the service-connected left knee disability because at the examination, the Veteran was asserting the opposite: that his right knee was aggravating his left knee. 

The Veteran has right knee chondrocalcinosis and degenerative joint disease.  The evidence does not suggest, and the Veteran does not allege, that chondrocalcinosis is directly related to service or secondary to a service-connected disability.  Indeed, a VA examiner explained that the condition is metabolic and seemingly due to internal bodily processes and not due to the left knee chondrocalcisosis.  The Veteran instead contends that his right knee degenerative joint disease is secondary to a service-connected left knee disability, which caused giving way, leading to a right knee injury that caused the ultimate degenerative joint disease.

With regard to secondary service connection, the Veteran has long complained of falling due to left knee problems.  He alleges that a right knee injury was incurred in 1970 or 1972 pursuant to a fall resulting from left knee instability.  The fall and right knee injury, according to the competent and credible medical evidence of record, led to the ultimate development of right knee degenerative joint disease.  

The only probative of record is that of the March 2012 VA examiner who supplied an opinion at that time in and an addendum in May 2012.  According to that examiner, the Veteran's service-connected left knee disability did not cause instability of the knee at the time of his injury.  Therefore it was not productive of the alleged left knee instability that gave rise to the fall that caused the right post-service right knee injury.  

The Veteran is competent to state that he fell and hurt his right knee because his left knee gave way.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is nothing in the record that would cause the Board to find his statements not credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

However, the Veteran is not competent to conclude that his left knee gave way because of his service-connected disability.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, whether his knee gave way because of his service-connected left knee disability or another cause, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Arthritis is an internal process and specialized expertise is required to determine its origin.  Further, his allegation that his knee gave way because of his service-connected left knee disability has been investigated by competent medical examination and found not supportable.  Jandreau, 492 F.3d 1372. 

The only competent and credible evidence of record is that of the March 2012 VA examiner who also authored the May 2012 addendum.  That examiner explained why the Veteran's right knee degenerative joint disease was not due to, the result of, or aggravated by the service-connected left knee disability based on an examination and a thorough review of the record.  He also explained why the Veteran's chondrocalcinosis was not secondary to left knee chondrocalcinosis.  Due to his medical expertise and substantiations, the VA examiner's opinion is fully probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

The opinion of the March 2012 VA examination report and May 2012 addendum is more probative than the Veteran's lay assertion, which is not competent.  Because the only competent and credible evidence of record weighs against the grant of service connection on a secondary basis to include on the basis of aggravation for right knee degenerative joint disease and/or chondrocalcinosis, service connection for either right knee degenerative joint disease or chondrocalcinosis on a secondary basis is denied.  38 C.F.R. § 3.310 (2013); Allen, 7 Vet. App. at 448.  

The Board must also consider whether service connection is warranted on a direct basis.  

The Board finds that the Veteran did not sustain a right knee injury in service, nor has the Veteran so asserted.  The STRs are devoid of complaints or findings pertinent to the right knee, and the Veteran himself does not allege a right knee injury in service.  Thus, service connection for a right knee disability based in in-service incurrence is not warranted.  38 C.F.R. § 3.303(a) (2013)

Further, the Board finds that degenerative joint disease of the right knee did not manifest to a compensable degree within the first post-service year, as the evidence as outlined above does not reflect any findings of right knee degenerative joint disease that were confirmed by x-ray until years after service separation.  Thus, presumptive service connection for right knee degenerative joint disease is not warranted 38 C.F.R. §§ 3.303; 3.307, 3.309(a) (2013).  

Lastly, the Veteran has not asserted, and the record does not show, that he began to experience symptoms of arthritis in service that continued to persist since that time.  Service connection is not warranted based upon continuity of symptomatology.  38 C.F.R. §§ 3.303(b); 3.307, 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Finally, the neither the Veteran nor the competent and credible medical evidence suggests that his right knee degenerative joint disease is otherwise related to service.  38 C.F.R. § 3.303(d).  As stated, the Veteran alleges, and the medical evidence reflects, that degenerative joint disease of the right knee was incurred pursuant to a post-service fall.

Finally, in making this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Increased Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Veteran's service-connected left knee postoperative residuals of an arthrotomy with Pellegrini-Stieda's disease has been rated 10 percent disabling by the RO under the provisions of Diagnostic Code 5257.  38 C.F.R. § 4.71a (2013).

Diagnostic Code 5257 pertains to other impairment of the knee.  Under Diagnostic Code 5257, a 10 percent rating is assigned on evidence of slight recurrent subluxation or lateral instability of the knee; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  The Board notes that the words "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).  

Where warranted by the evidence, separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  A preponderance of the evidence shows that the Veteran does not have arthritis of the left knee, based upon a normal x-ray conducted with his most recent VA examination and the findings of the VA examiner, who specifically stated that the Veteran had degenerative joint disease in "only" the right knee.  Further, a May 2008 x-ray showed chondrocalcinosis of the left knee with Pellegrini-Stieda's disease.  Degenerative joint disease was diagnosed in the right knee, but not the left.  These findings outweigh a notation in a May 2006 progress note that an x-ray taken in 2000 showed degenerative joint disease and other earlier reports of degenerative joint disease.  The preponderance of the evidence shows that the Veteran does not have left knee arthritis and therefore a separate rating under Diagnostic Code 5003 is not warranted. 

A January 2007 VA progress note reveals that the Veteran reported knee pain for 15 years.  On objective examination of the knees, there was no swelling, effusion, or instability.  An X-ray study revealed left knee chondrocalcinosis with tricompartmental degenerative changes and mild tricompartmental joint space narrowing.  The assessment was of bilateral knee degenerative joint disease.

On April 2007 VA orthopedic examination, the Veteran complained of left knee aching and stiffness with instability occurring once a month.  Cortisone injections provided relief for limited periods.  The Veteran indicated three flare-ups of left knee symptomatology in the previous year that had an impact on range of motion.  The Veteran wore a knee brace as needed and used a cane.  As to employability, the Veteran reported missing work once every two months for a day or two due to knee pain and once a year for a week due to more severe knee pain.  Left knee range of motion was from zero to 120 degrees without pain, according to the examiner.  No additional left knee limitation of motion was evident after to three repetitions of range of motion exercises.  The Veteran walked with an antalgic gait, limping on the right leg.  The examiner diagnosed postoperative arthrotomy, left knee with Pellegrini-Stieda's disease and right knee degenerative joint disease.  

On November 2010 VA examination, the examiner indicated that there were no constitutional symptoms of arthritis and no inflammatory arthritis.  The Veteran was able to stand for up to an hour and walk one quarter of a mile.  He used a cane regularly.  The Veteran's gait was antalgic.  There was pain on left knee motion.  Left knee range of motion was from zero to 110 degrees.  The examiner indicated that an X-ray study of the left knee was not much different from a left knee X-ray study conducted in January 2007.  The X-ray study showed chondrocalcinosis and possible Pellegrini-Stieda's disease.  The examiner did not indicate that the X-ray study showed left knee arthritis.  The examiner indicated that the Veteran was employed on a full-time basis in park maintenance.  The Veteran indicated that he lost one week from work during the previous 12 months due left knee pain.  The examiner indicated that the left knee disability had a significant impact upon employability due to decreased mobility, lack of stamina, weakness, fatigue, decreased strength, difficulty with prolonged walking and standing, difficulty carrying and lifting, and pain.  The Veteran was on work duty until retirement but was not required to perform all of the duties necessary for his position.  

In November 2010, the Veteran underwent a left knee operative arthroscopy and patellar shaving due to a meniscus tear, patellar chondromalacia, and calcium deposition disease.  The surgeon observed meniscal tears, synovitis, and calcifications.  The tears were repaired, and the calcifications shaved.  Gait was antalgic and assisted.  The Board notes that the thorough surgical report did not reveal left knee degenerative arthritis or arthritis of any kind.

On VA examination in January 2011, left knee range of motion was from zero to 110 degrees with pain.  There was also left knee pain at rest.  There was no ankylosis or inflammatory arthritis.  The diagnosis was of left knee residuals of arthrotomy due to Pellegrini-Stieda's disease.  

An April 2011 private medical report indicated left knee chondromalacia, previous partial meniscectomy, and calcium deposition disease.  

On November 2011 VA examination, the examiner diagnosed left knee chondrocalcinosis and left knee Pellegrini-Stieda disease.  The Veteran experienced occupational impact due to the left knee disability and had been excused from squatting and going under sinks since 2010, but his retirement date was four months away.  Left knee range of motion was from 5 to 120 degrees with no objective evidence of painful motion.  Range of motion was the same after repeated range of motion exercises.  There was no recurrent patellar dislocation or subluxation.  An X-ray study did not reveal left knee arthritis.  

Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent evaluation is for application where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees, and a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, diagnosis 5260 
(2013).

Diagnostic Code 5261 pertains to limitation of leg extension.  Under that Diagnostic Code, a 10 percent evaluation is for application where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

Normal range of motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2013). 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59 (2013).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  

In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  Id.  As noted above, the Veteran's left knee extension is, at worst, 5 degrees, which meets the criteria for a noncompensable evaluation under Diagnostic Code 5261.  However, the March 2012 VA examination report notes that there was no objective evidence of painful motion during extension, including after repetitive testing.  Therefore a 10 percent evaluation based upon painful limited motion is not warranted.  

Here, to the extent these manifestations have been present, they have been taken into consideration.  However, as explained above, there is no means by which to assign a higher rating because the pain, etc., does not result in sufficient restriction of the Veteran's range of motion to warrant a compensable evaluation under a Diagnostic Code based upon limitation of motion.  The criteria set forth in Diagnostic Code 5257 are not based upon limitation of motion and as a result, consideration of the factors in 38 C.F.R. §§ 4.40 and 4.45 are not for consideration .

At worst, even when considering pain, the Veteran's left knee range of motion is from 5 to 110 degrees.  Thus, he would not qualify for a compensable evaluation under either Diagnostic Code 5260 or Diagnostic Code 5261 even though flexion and extension of the left knee are incomplete.  See 38 C.F.R. § 4.71, Plate II.   Further, separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).   

Affording the Veteran the benefit of the doubt, under Diagnostic Code 5257, the Board finds that a 20 percent evaluation is warranted because of flare-ups necessitating time away from work several times a year and an inability to perform all required duties at work.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).  To this extent, the appeal is granted.  

However, a 30 percent evaluation under Diagnostic Code 5257 is not warranted because the Veteran does not have severe recurrent subluxation or instability.  Although the Veteran has made credible assertions of locking and giving way of his left knee, upon objective testing, his left knee joint has been stable.  As a result, his disability picture does not more closely approximate the 30 percent criteria, to this extent, the appeal is denied.  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  There is no evidentiary basis upon which to assign a rating in excess of 20 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.

The Board has considered other potentially applicable Diagnostic Codes.  The Veteran's knee has never been ankylosed, there was no malunion or nonunion of the tibia and fibula, and there were no symptoms from the removal or dislocation of semilunar cartilage, and no genu recurvatum.  See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262, 5263 (2013); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Accordingly, application of these Diagnostic Codes is unwarranted.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should be upheld if supported by explanation and evidence).

A total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The Veteran stopped working during the pendency of this appeal.  However, he retired, and stated that it was because his "time was done," and did not assert that he was unemployed as a result of his service-connected disabilities.  

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's left knee disability are contemplated by the schedular criteria set forth in Diagnostic Code 5257.  His symptoms of painful and limited motion have also been considered but the criteria set forth in the Diagnostic Codes describing those symptoms are less favorable than those in Diagnostic Code 5257.  The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected left knee disability, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 


ORDER

Service connection for a right knee disability is denied.

An evaluation of 20 percent for the service-connected left knee postoperative arthrotomy residuals with Pellegrini-Stieda's disease is granted, subject to the law and regulations governing the payment of veterans' benefits.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


